As filed with the Securities and Exchange Commission on November, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Opexa Therapeutics, Inc. (Name of small business issuer on its charter) Texas (State or Other Jurisdiction of Incorporation or Organization) 2834 (Primary Standard Industrial Classification Code Number) 76-0333165 (I.R.S. Employer Identification Number) 2635 North Crescent Ridge Drive The Woodlands, Texas 77381 (281) 272-9331 (Address and telephone number of principal executive offices and principal place of business) Lynne Hohlfeld 2635 North Crescent Ridge Drive The Woodlands, Texas 77381 (281) 272-9331 (Name, address and telephone number of agent for service) Copy to: Andrew Hudders, Esquire Golenbock Eiseman Assor Bell & Peskoe 437 Madison Avenue New York, NY (212) 907-7349 Copy to: Michael C. Blaney, Esquire Vinson & Elkins L.L.P. 1001 Fannin, Suite 2300 Houston, TX 77002 (713) 758-2222 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box: o CALCULATION OF REGISTRATION FEE: Title of each class of securities to be registered Number of shares being registered Price per security Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.50 par value per share 5,175,000 $ 3.79 (1) $ 19,613,250 $ 602.13 Series E Warrant to purchase Common Stock (3) 5,175,000 $ 0.15 (2) $ 776,250 $ 23.83 Common stock underlying the Series E Warrants 5,175,000 $ 3.79 (2) $ 19,613,250 $ 602.13 Underwriter Purchase Options (3) 450,000 $ 100 $ - Common Stock underlying the Underwriter Purchase Option 450,000 $ 4.55 (2) $ 2,047,500 $ 62.86 Series E Warrants Underlying the Underwriter Purchase Option (3) 450,000 $ 0.18 (2) $ 81,000 $ 2.49 Common Stock underlying the Series E Warrants in the Underwriter Purchase Option 450,000 $ 3.79 (2) $ 1,705,500 $ 52.36 (1) Estimated solely for the purpose of calculating the amount of registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended. (2) Calculated pursuant to Rule 457(g) based on an estimate of the proposed maximum aggregate offering price. (3) Pursuant to Rule 416 under the Securities Act, there are also being registered hereby such additional indeterminate number of shares as may become issuable pursuant to the antidilution provisions of the warrants. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary ProspectusSubject to Completion, Dated November , 2007 Opexa Therapeutics, Inc. 4,500,000Shares of Common Stock and 4,500,000 Warrants to Purchase OneShare of Common Stock We are offering 4,500,000 shares of common stock and warrants to purchase 4,500,000 shares of common stock at an exercise price of $(125% of the offering price of one share of common stock).This prospectus also covers the offer and sale of 4,500,000shares of our common stock issuable upon exercise of the warrants. Our common stock is currently traded on the NASDAQ Global Market under the symbol
